DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 11, 13-18, 20-23, 29, 34 and 37 are pending.

Election/Restrictions
A restriction requirement was set forth in the Office Action mailed on 1/5/22. Applicants' election with traverse of Invention I, drawn to a method of inhibiting integrin α9β1 activity with an isolated α9 inhibitor that is a peptide, currently claims 2-5 and 14-17, in the reply filed on 3/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). As indicated in the restriction requirement, claims 1, 11, 13, 21-23, 29 and 34 are linking claims that link Inventions I and II, and will be examined along with the elected invention. Claims 6, 8, 18, 20 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections with traverse of (1) SEQ ID NO: 1 as the species of peptide, and (2) stoke as the species of condition, in the reply filed on 3/7/22 are also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in each requirement for election of species, each has been treated as an election without traverse (MPEP § 818.03(a)). Claim(s) 5, 17 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-4, 11, 13-16, 21-23 and 29 are under consideration.

Sequence Compliance
	Applicants' reply filed on 6/14/22 in response to the Notice to Comply (PTO-2301) mailed on 4/15/22 is sufficient place the application in compliance.
Specification
The disclosure is objected to because of the following informalities:
-The disclosure is objected to because it contains an embedded hyperlink (browser-executable code) at page 14, line 13. Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
-At page 22, line 6, "bindng" should be "binding".
-At page 50, in line 14, "to the synthetic peptides AEIDGIEL" should be "to the synthetic peptide AEIDGIEL" and, in line 15, "the EDGIHEL sequence present the Fn-EDA segment" should be "the EDGIHEL sequence present in the Fn-EDA segment".
Appropriate correction is required.

Claim Objections
Claims 3, 4, 13-16, 21-23 and 29 are objected to because of the following informalities:
In each of claims 3 and 15, the peptide names are inconsistently capitalized. The first two peptides are capitalized, but the remaining five are not. This could be corrected by changing "Vascular" to "vascular" in lines 1 and 2.
Claim 4 and 16 each use the abbreviation "Fn-EDA" but the respective parent claim (claim 3 or 15) does not introduce this abbreviation, only using the full terminology "fibronectin-EDA". The first appearance of the abbreviation in each series of claims should appear together with the full terminology, e.g., "fibronectin-EDA (Fn-EDA)". 
In claim 13, line 1, "for treating integrin α9β1-related condition" should be "for treating an integrin α9β1-related condition".
	In claim 29, the extraneous uses of "or" should be removed; i.e., "headache or migraine pain" should be "headache pain, migraine pain", and "cancer or surgery" should be "cancer, surgery".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11, 13-16, 21-23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
(1) A method of inhibiting integrin α9β1 activity in vitro, comprising contacting integrin α9β1 or a binding partner of integrin α9β1 with an isolated anti-integrin α9 inhibitor, wherein the integrin α9β1 activity is inhibited, or
(2) A method for treating an integrin α9β1-related condition in a mammal, comprising administering an effective amount of an isolated anti-integrin α9 inhibitor to the mammal, and wherein the condition is reperfusion injury following stroke, 
does not reasonably provide enablement for 
(3) A method of inhibiting integrin α9β1 activity in vitro, comprising contacting integrin α9β1 or a binding partner of integrin α9β1 with an isolated anti-integrin α9 inhibitor, wherein the integrin α9β1 activity is inhibited, or
(4) A method for treating an integrin α9β1-related condition in a mammal, comprising administering an effective amount of an isolated anti-integrin α9 inhibitor to the mammal. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention relates to inhibition of the activity of the protein integrin α9β1, which the specification teaches "is highly expressed on neutrophils" and stabilizes neutrophil adhesion to the activated endothelium in synergy with β2 integrin" (page 28, lines 31-32). Claim 1, and dependent claims 2-4 and 11, broadly encompass in vitro or in vivo inhibition comprising a single step of contacting integrin α9β1, or a binding partner of such, with an isolated anti-integrin α9 inhibitor. Independent claim 13, and dependent claims 14-16, 21-23 and 29, are limited to in vivo inhibition of α9β1 that involves administering an effective amount of an isolated anti-integrin α9 inhibitor to a mammal, with the goal of treating an integrin α9β1-related condition. The elected invention under consideration is directed to the methods wherein the inhibitor of integrin α9β1 is a peptide, and also under consideration are the broader linking claims directed to the inhibitor in general. The elected species of peptide inhibitor under consideration is the fibronectin-EDA (Fn-EDA) peptide of SEQ ID NO: 1 (CTYSSPEDGIHEC), and the elected species of condition under consideration is stroke. 
The specification teaches that integrin α9β1 has several binding partners (page 9, lines 13-17), including fibronectin-EDA which is an "extracellular matrix protein" that is a variant of "fibronectin containing extra domain A" and is an endogenous ligand for integrin α9β1 that is known to mediate cell adhesion and migration" (page 44, lines 14-15). The peptide of SEQ ID NO: 1, consisting of 14 amino acids, was known in the prior art, which teaches that it corresponds to a 12 amino acid sequence of Fn-EDA that binds to α9 that is capped at each terminus with a cysteine residue (age 2864 of Shinde et al, 2008. Journal of Biological Chemistry. 283(5): 2858-2870). This peptide was demonstrated to be an inhibitor of the ability α9β1 to mediate adhesion of cells expressing the protein to the EDA domain of fibronectin (Figure 4 of Shinde). Shinde does not teach use of this peptide for treatment of stroke, which is the elected species under consideration, and a review of the prior art did not find any other references teaching use of an α9 for treatment of stroke.
Thus, at the time of filing of the instant application, the skilled artisan would not have known, based solely on the teachings of the prior art, whether or not administration of an α9 inhibitor could be used predictably for treatment of stroke, and would have looked to the instant application to provide such predictability before using such to treat patients. The specification at pages 27-49 provides a working example in support of the claimed invention. This example reports that mice with a depletion of myeloid integrin α9 "exhibited smaller infarcts and better neurological outcome on day 1" as compared to wildtype mice (page 39, lines 22-23), which together with other results, suggests "that lack of integrin α9 on myeloid cells improves stroke outcome only in the setting of ischemia/reperfusion injury" (page 40, lines 5-6). This example also reports that administration of an anti-α9 antibody, 55A2C, led to a reduction in infarct volume and improved neurological outcome (page 47). The specification also reports that an increase in Fibronectin-EDA (Fn-EDA) leads to stroke exacerbation, suggesting "that Fn-EDA partially contributes to α9-mediated stroke exacerbation" (page 45, lines 17-18). These results are also supported by the post-filing date publication of Dhanesha et al (2020, Circulation Research. 126: 1779-1794). 
In view of the teachings of the prior art, the specification and the relevant art, the specification enables the skilled artisan to practice (1) a method of inhibiting integrin α9β1 activity in vitro, comprising contacting integrin α9β1 or a binding partner of integrin α9β1 with an isolated anti-integrin α9 inhibitor, wherein the integrin α9β1 activity is inhibited, or (2) a method for treating an integrin α9β1-related condition in a mammal, comprising administering an effective amount of an isolated anti-integrin α9 inhibitor to the mammal, and wherein the condition is reperfusion injury following stroke. However, the specification fails to provide enablement for the full scope of the claims for the following reasons.
	With respect to the elected species of condition under consideration, the claims encompass any condition that is "associated with or results from … stroke", as recited in dependent claim 29. This includes not only reperfusion injury following stroke, but any form of condition associated with or resulting from stroke; i.e. injury caused by stroke in the absence of reperfusion. However, the specification specifically teaches that reducing α9 expression "improves stroke outcome only in the setting of ischemia/reperfusion injury" (page 40, lines 5-6). Based on the results outlined in the specification, at the claimed effective filing date, the skilled artisan would have predicted that administration of an anti-α9 inhibitor would only treat reperfusion injury resulting from stroke, and would not have predicted that such could treat all conditions associated with or resulting from stroke, because the specification specifically provides evidence suggesting otherwise. Thus, prior to practicing the claimed method for any and all conditions associated with or resulting from stroke, the skilled artisan would have had to engage in further experimentation to determine whether or not treatments of conditions corresponding in scope to the claimed genus would be effective, and such experimentation would have been undue in view of the guidance provided by the specification that the inhibitors only improve conditions related to reperfusion injury.
	Furthermore, with respect to the broader category of "α9β1-related condition", this is directed to a genus of disparate conditions of different origin including not only stroke, but also chemotherapy, nerve injury, trigeminal neuralgia, spinal cord injury, brain trauma, arthritic pain, headache pain, migraine pain, postoperative pain, cancer, surgery, thrombosis or inflammation. The specification does not provide working examples demonstrating treatment corresponding in scope to the range of conditions encompassed by this genus. The association with any of one of these conditions with the ability to be treated with an α9 inhibitor would generally be the focus of an entire paper published in the relevant literature, as evidenced by Dhanesha et al (2020), and thus establishing such a nexus for a representative number of such conditions, such that treating any "α9β1-related condition" with an α9 inhibitor would be predictable would require undue experimentation.
Due to the large quantity of experimentation necessary to determine whether or not administration of an α9 inhibitor can be used to treat the full range of conditions associated with or resulting from stroke, as well as the full range of α9β1-related conditions encompassed by the claims, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method corresponding in scope to what is claimed, the complex nature of the invention, and the breadth of the claims with respect to the conditions encompassed, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11, 13-15, 21-23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
Under consideration are both the elected invention, which is directed to methods of using a peptide inhibitor of integrin α9β1, and broader linking claims directed to the same methods but using an inhibitor in general (i.e., any structure). The elected species of peptide inhibitor under consideration is that of the fibronectin-EDA (Fn-EDA) peptide of SEQ ID NO: 1 (CTYSSPEDGIHEC). This species is recited in dependent claims 4 and 16, which are not included in this rejection because the claims are limited to a defined amino acid sequence that was known in the prior art to have the required functional activity; i.e., inhibition of integrin α9 (Shinde et al, 2008; cited above).
With respect to the elected invention under consideration, directed to inhibitors that are peptides, the art generally appreciates that peptides are short sequences of amino acids, but the instant specification instead defines the term "peptide" as being interchangeable with that of "protein" or "polypeptide" (page 9, line 23). Thus the peptide inhibitors of the claims broadly encompass amino acid sequences of any length. This is reinforced by dependent claims 3 and 15, which limit to the peptides to a group of proteins, e.g., "fibronectin-EDA", a term which encompasses the full-length fibronectin-EDA protein. The specification also specifically envisions that "[f]ragments and variants of the disclosed proteins or partial-length proteins encoded thereby are also encompassed by the present invention" (page 10, lines 2-4). 
Turning to the subgenus of peptide inhibitors related to fibronectin-EDA (Fn-EDA), this subgenus encompasses the full-length fibronectin-EDA protein, as well as any fragment or variant thereof, as long as such is an inhibitor of integrin α9. Shinde et al, 2008 (cited above) teaches that fibronectins are "high molecular weight proteins" with "multiple isoforms generated from a single gene by alternative splicing of combinations of three exons: extra domain A (EDA/EIIIA), extra domain B (EDB/EIIIB), and connecting segment III (V)" (page 2858). The EDA domain itself is approximately 90 amino acids, as shown in Figure 1C of Shinde, and the remainder of the protein is hundreds of amino acids in length. Thus, even if considering just the subgenus of "peptides" encompassed by the term "fibronectin-EDA" (Fn-EDA), this is a group that encompasses the full-length Fn-EDA protein of hundreds of amino acids; any fragment of such, including the full EDA domain and the integrin-binding sequence of SEQ ID NO: 1; and any variant of the aforementioned; i.e., any sequence with one or more amino acid substitutions with respect to a wildtype Fn-EDA sequence. The genus of peptides to be used in the claimed method are further limited to being "inhibitors" of α9. However, the specification teaches that overexpression of the full-length Fn-EDA protein actually produces worse stroke outcomes (page 44, lines 15-16). Thus, the full-length Fn-EDA protein does not represent an inhibitor of α9 that can be used to treat stroke. Furthermore, while the peptide of SEQ ID NO: 1 is an inhibitor of α9, as shown by the prior art, the instant specification does not teach at what point a fragment of the full-length protein becomes an inhibitor. For example, the specification does not describe whether a fragment consisting of an isolated EDA domain of Fn will act as the full-length protein (i.e., worsen stroke outcomes) or as the peptide of SEQ ID NO: 1 (i.e., improve stroke outcomes). Furthermore, the specification does not describe whether fragments of the full-length Fn-EDA protein that do not include the sequence of SEQ ID NO: 1 will act as inhibitors of α9β1. 
Furthermore, the specification does not describe what variants of Fn-EDA can be made, including variants of the peptide of SEQ ID NO: 1, and still retain inhibitory activity. The specification teaches that variants include those with up to 30% or more changes to the reference sequence (page 10, lines 29-33). Even just considering variants comprising the EDA domain, which is approximately 90 amino acids in length, this includes variants in which 30 or more amino acids are changed by substitution, deletion or addition. This is a genus of variants that include those in which the entirety of the peptide of SEQ ID NO: 1 is altered. The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in 2017, two years before the instant application claims priority, appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of Fn-EDA, the EDA domain, and the peptide of SEQ ID NO: 1 is not sufficient for the skilled artisan at the time of the effective filing date to predict the full scope of variants that will peptides that retain biological functionality; i.e., inhibition of α9β1, which is required for functionality in the claimed methods.
With respect to the broader genus of peptide inhibitors of α9β1, such encompasses any amino acid sequence (i.e., a peptide or protein) that has the required function; i.e., inhibition of α9β1. In support of this genus, the specification describes, in addition to Fn-EDA, six other full-length proteins, including VEGF, VCAM-1, tenascin C, osteopontin, thrombospondin-1 and disintegrin VLO5, which are each described as binding partners of α9β1, as well as one peptide derived from tenascin C (SEQ ID NO: 2). However, the specification fails to provide any evidence that these full-length binding partners actually have the required functionality of inhibition of α9β1. As noted above, the specification teaches that overexpression of full-length Fn-EDA actually worsens stroke outcomes. Furthermore, the specification fails to describe any short peptide sequences, other than SEQ ID NO: 2, derived from these binding partners that functions as an inhibitor of α9β1. The description of two species of peptide inhibitors, i.e., SEQ ID NO: 1 and 2, is not sufficient to describe the broad genus of structures encompassed by the genus of peptide inhibitors of α9β1 as used in the specification and recited in the claims, because such are not representative of the full scope of what is encompassed. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.")
With respect to the broader genus of inhibitors of α9β1, this is a genus defined only by function, i.e., inhibition of α9β1. The genus broadly encompasses any type of structure, including peptides, polypeptides, antibodies, nucleic acids, small organic molecules, lipids, carbohydrates, inorganic molecules, and more, that has the requisite function. However, in support of this broad genus, the specification only provides a single anti-α9 antibody, 55A2C, and the peptides of SEQ ID NO: 1 and SEQ ID NO: 2. The description of a few species of inhibitors is not sufficient to describe the broad genus of structures encompassed by the inhibitors of α9β1 as used in the specification and recited in the claims, because such are not representative of the full scope of what is encompassed.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inhibitors of α9β1 to be used in the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only:
(1) A method of inhibiting integrin α9β1 activity, comprising contacting integrin α9β1 with an isolated anti-integrin α9 inhibitor, wherein the integrin α9β1 activity is inhibited, and wherein the inhibitor is a fibronectin-EDA peptide, and the fibronectin-EDA peptide is SEQ ID NO: 1 (CTYSSPEDGIHEC), or 
(2) A method for treating an α9β1-related condition in a mammal, comprising administering an effective amount of an isolated anti-integrin α9 inhibitor to the mammal, and wherein the inhibitor is a fibronectin-EDA peptide, and the fibronectin-EDA peptide is SEQ ID NO: 1 (CTYSSPEDGIHEC),
but not the full breadth of the claims meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinde et al, 2008. Journal of Biological Chemistry. 283(5): 2858-2870. The earliest date to which the instant application claims priority is 11/18/19.
Claims 1-4 each encompass a method of inhibiting integrin α9β1 activity, comprising contacting α9β1 with an isolated anti-integrin α9 inhibitor, wherein the integrin α9β1 activity is inhibited, and further wherein the inhibitor is a fibronectin-EDA peptide of SEQ ID NO: 1 (CTYSSPEDGIHEC).
Shinde teaches that integrin α9β1 can bind to the EIIIA (another name for EDA) segment of fibronectin (Abstract). Shinde further teaches a peptide having the sequence CTYSSPEDGIHEC (page 2862), which is identical to the sequence of instant SEQ ID NO: 1. Shinde further teaches that this peptide "inhibits α9β1-medated adhesion to EIIIA" (Figure 4). As such, Shinde teaches a method of inhibiting integrin α9β1 activity by contacting integrin α9β1 with a peptide of SEQ ID NO: 1, and thus anticipates each of claims 1-4.
Claim 11 limits the method of claim 1 to one wherein the activity of α9β1 is inhibited by at least about 25% as compared to a control. Shinde further shows, in Figure 4, that the peptide of SEQ ID NO: 1 reduces the cell adhesion activity of α9β1 from over 700 RFU to approximately 300 RFU, which is over 50%. Thus, the teachings of Shinde also anticipate claim 11.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646